Citation Nr: 0945963	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  
He had additional service in the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  Hypertension is not manifested as a result of his period 
of active service, and was not manifested to a compensable 
degree within any applicable presumptive period.

2.  A kidney disorder is not manifested as a result of the 
Veteran's period of active service, and was not manifested to 
a compensable degree within any applicable presumptive 
period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for a 
kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the RO also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  

As for the duty to assist, the RO obtained the Veteran's 
service treatment records, service personnel records, and VA 
treatment records.  As will be discussed below, the Veteran's 
claims are being denied on the bases that no competent 
medical evidence has been submitted which links the Veteran's 
hypertension or any current kidney disorder to his active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination as to either claimed 
condition, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran had either hypertension of a kidney disorder in 
service, or that either current disorder is related to his 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical 
opinion.  Id.

Therefore, as there is no indication that any additional 
evidence remains outstanding, which is obtainable, the Board 
is satisfied that the duties to notify and to assist 
have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for hypertension and renal disease may 
also be established based on a legal "presumption" by showing 
that either condition manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he currently has hypertension and a 
kidney disorder, and that both of these conditions are 
attributable to a high fever that he experienced in basic 
training in 1965.  In his Appeal To Board Of Veterans' 
Appeals (VA Form 9) received in February 2006, he indicated 
that he had a fever for a couple of days during his basic 
training in 1965 and became ill, but was not allowed to go to 
the dispensary.  The Veteran's assertions were reiterated by 
his representative in a November 2009 Appellate Brief 
Presentation.

The Veteran's service treatment records are completely silent 
as to any symptoms or diagnosis as might relate to either 
hypertension or a kidney disorder.  The separation report of 
medical examination dated in April 1968 shows that clinical 
evaluation of the heart, vascular system, and genitor-urinary 
system was normal.  Blood pressure was read to be 108/70.  In 
the associated report of medical history, the Veteran 
indicated that he had never had high or low blood pressure, 
frequent or painful urination, kidney stone, or blood in 
urine.

Subsequent to service, United States Army Reserve medical 
records dated from March 1988 to March 1994 show that the 
Veteran was being treated for elevated blood pressure.  There 
is no indication that the high blood pressure was manifested 
as a result of any active duty for training, nor has the 
Veteran asserted as such, as he has consistently related his 
symptoms to his basic training in 1965.

VA outpatient treatment records dated from January 2000 to 
November 2003 show intermittent treatment for symptoms 
associated with hypertension and a kidney disorder.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for hypertension and a kidney disorder.

In this regard, the Board finds the Veteran's separation 
physical examination report is highly probative as to his 
condition at the time of his release from active service, as 
it was generated with the specific purpose of ascertaining 
his then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The April 1968 
separation examination report is entirely negative for any 
symptoms associated with either hypertension or a kidney 
disorder and weighs heavily against the claim.  The weight of 
the service medical records, including the April 1968 
separation examination report, is greater than subsequent VA 
outpatient treatment records.

The first indication of hypertension is not until the March 
1988 Army Reserve notes providing that the Veteran was being 
treated for high blood pressure.  This is over 20 years 
following the Veteran's separation from active service in 
1968.  Similarly, the first indication of a kidney disorder 
is not until the March 1999 VA consultation request providing 
a provisional diagnosis of renal failure.  This is over 30 
years following the Veteran's separation from active service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran has been diagnosed with hypertension and 
a kidney disorder, there is no evidence of any such chronic 
disability at separation from service, continuity of 
symptomatology after his period of active service, or medical 
evidence associating the subsequent diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

There is also no competent medical evidence of record that 
either the Veteran's hypertension or kidney disorder had 
become manifested to a compensable degree within one year 
following his separation from active service.  

In view of the absence of inservice findings associated with 
hypertension or a kidney disorder, and the lengthy period 
following service without treatment, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claim.  The Board recognizes the Veteran's 
contentions that he has had continuous symptoms since active 
service in 1965.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of hypertension or a kidney disorder) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with hypertension or a kidney 
disorder for several years, and no competent medical evidence 
linking the reported disorders to the Veteran's period of 
active service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has hypertension or a kidney disorder that are related to 
active service are not competent.  There is no indication 
that the possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection hypertension and a kidney disorder. Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  See Gilbert, 1 Vet. App. 
at 53. 


ORDER

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


